NO. 12-01-00329-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



KENNETH BRIDGES,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	Appellant Kenneth Bridges pleaded guilty to the third degree felony offense of possession
of marijuana in an amount of five pounds or more but less than fifty pounds.  The trial court assessed
his punishment at three years deferred adjudication community supervision.  The next year, the State
filed its Motion to Proceed to Final Adjudication.  After a hearing, the trial court found the
allegations contained in the State's motion to be "true," and found Appellant guilty of possession
of marijuana in an amount of five pounds or more but less than fifty pounds.  The trial court assessed
Appellant's punishment at five years in the Texas Department of Criminal Justice - Institutional
Division, and a five thousand dollar fine.  Appellant subsequently filed a notice of appeal.  We
affirm.
	Appellant's counsel, in compliance with Anders v. California, 386 U.S. 738 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), states that he has diligently reviewed the
appellate record and is of the opinion that the record reflects no reversible error and there is no error
upon which an appeal can be predicated.  He further relates that he is well acquainted with the facts
in this case.  In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant's brief presents a chronological summation of the procedural history of the
case, and further states that Appellant's counsel is unable to present any arguable points of error. (1) 
We have likewise reviewed the record for reversible error and have found none.  
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the judgment of the trial court is affirmed. 

Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.





















(DO NOT PUBLISH)
1.  Counsel for Appellant provided Appellant with a copy of his brief and Appellant was given time to file his
own brief in this cause.  The time for filing such a brief has expired and we have received no pro se brief.